 GREAT DANE TRAILERS, INC.267Great Dane Trailers,Inc.andTruck Drivers andHelpers Local UnionNo. 728,International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 10-CA-8095October 31, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn July 1, 1970, Trial Examiner Paul E. Weil issuedhis Decision in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommend-ing that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint, andrecommended that such allegations of the complaintbe dismissed. Thereafter, the Respondent, the Gener-al Counsel, and the Charging Party, filed exceptionsto the Trial Examiner's Decision, and supportingbriefs, and the Respondent also filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,I and recommendations2 of theTrial Examiner.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Great Dane Trailers, Inc., Savannah,Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations not specifically found.iIn the absence of exceptions,we adoptpro formathe Trial Examiner'srecommended dismissal of a Section 8(a)(I) allegation to the effect thatRespondent's supervisor Young unlawfully interrogated employee DanielVangiller2An inadvertent error appears in the fourteenth line of"The Remedy"in the Trial Examiner'sDecision Said line is corrected by deleting the word"plus," and substituting therefor the word "less"3 In sustaining the Trial Examiner dismissal of the 8(a)(3) allegationbased upon the discharge of Pinckney,we place no reliance upon the TrialExaminer's statement that"It is not seriously contended that he [Pinckney]was not responsible for the damage to the trailer occasioned by his movingan adjacent trailer with a flat tire"Assuming this incident was the subjectof a dispute, the record amply supports Respondent's justification foraccusing Pinckney of damaging the trailer In any event,the recordsupports the Trial Examiner's further finding that Pinckney'smisconductin other respects was sufficient to establish that the discharge was basedupon his generally poor work performance,rather than his support of theUnionIn its brief to the Board, the Respondent refers to certain evidence asprecluding the reinstatement of Ester Hodge, with backpay As we are notsatisfied that this issue was fully and fairly litigated at the hearing,furtherconsideration of Respondent's contention in this regard will be left to thecompliance stage of this proceedingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On December 18, 1969,Truck Drivers and Helpers Local Union No. 728, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,hereinafter calledthe Charging Party, filed a charge against the Great DaneTrailers, Inc.,hereinafter calledRespondent,allegingviolations of Section 8(a)(3) and (1) by discriminationagainst certain named employees.The Charging Partythereafter amended its charge on February 17, 1970. OnFebruary 26, 1970, the Regional Director for Region 17(Atlanta, Georgia), issued a complaint based on the chargealleging that Respondent had violated Section 8(a)(3) and(1) of the Act by discharging five employees, and by areprimand given to one of them prior to his discharge. TheGeneral Counsel also alleged that Respondent independ-ently violated Section 8(a)(1) by the action of a departmenthead who allegedly threatened employees with loss ofinsurance and hospitalization benefits if the Union won aBoard election then scheduled. By its duly filed answerRespondent admitted the jurisdictional facts and certainother matters,admitted issuing the reprimand but deniedthe discharges and the conclusions which the GeneralCounsel would draw therefrom, as well as denying thecommission of any unfair labor practices.On the issues thus joined a hearing was held at Savannah,Georgia, before me on April 14, 15, and 16, 1970. All partieswere represented by counsel, had an opportunity to beheard,to examineand cross-examine witnesses and tointroduce relevant and material evidence.At the close ofthe hearing all parties waived oral argument.Briefs havebeen received from all parties. Upon the entire recordherein and in consideration of the briefs, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONIt is alleged and admitted that Respondent is a Georgiacorporation which manufactures and sells freight haulingtrailersat its Savannah,Georgia,plant.Respondentannually sells and ships its products valued in excess of186 NLRB No. 43 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000 directly to customers located outside the State ofGeorgia and is accordingly engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Charging Party is a labor organization within themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBACKGROUNDCommencing in the summer of 1969, District Lodge No.96, International Association of Machinists and AerospaceWorkers, AFL-CIO, and the Charging Party both engagedin organizingcampaignsamongRespondent's employees.The campaigns culminated in the filing of a petition by theIAM in which the Charging Party intervened. The partiesstipulated for a consent election on December 1, 1969, andan electionwas conducted on December 19, 1969. Nomajority of the votes were cast for any of the three choiceson the ballots whereupon a runoff election by secret ballotwas conducted on January 9, 1970, with the choicesnarrowed to "no union" and the Charging Party, theintervenor therein. The runoff election resulted in a tie with346 votes cast for and 346 against representation by theintervenorwith 7 challenged ballots. In the RegionalDirector's report on challenged ballots the Acting RegionalDirector found that two employees were ineligible to votein the election and the remaining five individuals who castchallenged ballots were discharged employees, the samefivewho appeared in the instant proceeding as allegeddiscriminatees. They are Ester Hodge, Melvin Pinckney,Dan J. Vangiller, Frank Allen, and Herman Leachman.GeneralCounsel contends that each of the fiveemployees named above was discharged because of hisunion adherence and in order to restrain and coerce theemployees of Respondent. Respondent on the other handcontends that each of the five was discharged for cause. Thedischarges all took place in the year 1969, the earliest beingthat of Hodge on October 24, 1969, and the last that ofLeachman on December 18, 1969. There is no apparentinterconnection among the five discharges; the additionaldiscrimination alleged with regard to employee Allen'sreprimand on November 25 which preceded his dischargeon December 8 will be considered below in the discussionof his discharge.EsterHodgeEsterHodge was hired on September 2, 1969, as a Bassemblyman in the subassembly of flooring of trailers. Hissupervisor was Vincent Meeks. His specific work was todrill holes in the material being affixed to the flooring of thetrailers on an assembly line. On the day of his discharge aleaderman in his department, Wendell Bragg, brought hima drill motor and told him not to leave it laying aroundbecause employees on the other shift would pick it up andthey would lose it. It appears that there was at this time ashortage of the power tools supplied by the Employer dueto the fact that a number of them were broken down.Hodge testified that he went to his supervisor, Meeks, andasked hispermissionto keep the drill motor in his toolboxwhere his personal tools were kept.Meeks asked Hodgewhere he got the drill. Hodge told him he gotit from Braggwho had said that he got it offthe line.Meeks gave Hodgehis permission to put the drill in his toolbox. Later the sameday another employee,Boone, came to Hodge and told himthat the drill motor he wasusing was Boone's.Hodgeanswered that was notBoone'sdrillmotor, that he got itfrom Bragg who told him that he had got it off the line.'Boone then went to Meeks and complained whereuponMeeks called Hodge over to his desk. At his desk Meeksasked Hodge where he got the drill and Hodge told himthat he got it fromBragg.Meeks called Bragg to his deskand asked him whether he gave Hodge the motor. Bragganswered that he had done so and Meeks asked Bragg whathe had told Hodge about where he had got the motor.Bragg answered that he had got it off the rail. Meeks thenaccused Hodge of having told him that Bragg had to get itoff the line and Hodge said that that was whatBragg toldhim. Bragg then admitted that he might have told Hodgethat he got it off the line but he meant that he got it off therail.Meeks then took Hodge into his office and accusedhim of lying and told him that this could cost him his job.Hodge deniedtelling a lie, stating that he said only whatBragg told him and reminding Meeks that Bragg hadadmitted that he might have told him that. Then accordingto Hodge, Meeks accused him of pushing the Union whichHodge denied, whereupon Meeks said that he could callseven guys into the office right at that time they had beensolicited by Hodge. Hodge answered "You haven't seen metry to get anybody to sign any cards while I'm on the joband what I do on my owntime. . . its not any of yourbusiness." Meeks then told Hodge and Bragg to go back towork. Five or 10 minutes later Meeks called Hodge anddischarged him for lying. Hodge argued with him that hehad not lied to him but Meeks answered only that he shouldtake it up with the personnel office.Hodge was an active union supporter and wore a unionbutton on the job. He testified credibly that he activelysolicited fellow employees on his lunch hour and after hegot off from work.Supervisor V. J. Meeks testified that on the morning inquestion Hodge asked his permission to use a drill which hehad borrowed off the line. He testified that he inquiredwhether Hodge had the permission of the supervisor in theother department to borrow the tool and Hodge said that hedid wherefore Meeks gave him permission to use the tool.ThereafterMeeks saw Boone approach Hodge and anargument ensued. He went over to find out what theargument was about and Boone accused Hodge of takinghis drill motor. According to Meeks he took the drill motorout of Hodge's rear pocket and checked the number on itand found that it was a drill motor that he knew had beenassigned to Boone. He then took Hodge and Boone to hisoffice where he again asked Hodge where he had gotten themotor and Hodge again claimed that he had gotten it offIThe term"off the line"apparentlymeans from a part of theproduction line other than the department in which the employees hereconcerned were working.Thatpart of the production line in which theywere working was referredto bythem as "on the rail." GREAT DANE TRAILERS, INC.269the line. He then told Hodge that he was dissatisfied withhim as an employee and discharged him for lying and forthe other matters with which he was dissatisfied. Asked ifBragg had taken part in the conversation Meeks at firsttestified that Bragg said that he had seen Hodge pick up thetool and then that Bragg might have stated that he gave thetool to Hodge.Ronnie Lee Bell, Sr., an employee called by the GeneralCounsel, testified that he saw Bragg pick up the drill motorfrom Boone and later give it to Hodge. He saw Boonearguing with Hodge and taking the drill motor from hispocket.Boone handed the drill motor to Meeks whoexamined it.Boone, called by Respondent, testified that Braggborrowed the motor from him. He later went to Bragg to getitback and Bragg said that Hodge had it. He went toHodge and asked for his motor. Hodge denied having hismotor. Boone picked the motor out of Hodge's hip pocketand Hodge said that he had gotten it off the assembly line.Meeks came up and Boone gave him the motor and Meeksexamined it.Eddie Lee Holmes, another employee called by theGeneral Counsel, testified only that he saw Bragg giveHodge the motor. He did not hear any of the conversation.Discussion and ConclusionRespondent contends that Hodge's testimony should notbe credited and points out that Hodge admitted that some10 years prior to his discharge he had been convicted on abad check charge. While it is true that the conviction, whichis freely admitted by Hodge, impairs his credibility to someextent, I note that the incident is remote in time; the effectas far as I am concerned is that it should cause me to viewhis testimony with more than ordinary care. As far as hisreceiving the machine from Bragg is concerned there isample corroboration for his testimony and I so find. I findalso that Bragg informed Meeks prior to the discharge thathe had given the machine to Hodge and I credit thetestimony of Hodge that Bragg informed Meeks that hemight have told Hodge that he had gotten the machine offthe line rather than on the rail. In view of the testimony ofBoone and Bell, to the extent that they corroborate Hodge,it is difficult for me to see how Meeks could seriously havereached a conclusion that Hodge was lying to him; ifanyone lied it would appear to have been Bragg and ifanyone were at fault in the matter it would appear to havebeen Bragg. Hodge at no time did anything more thanrepeat the claim of Bragg that Bragg had gotten themachine from another department. I do not credit Meeks'testimony. He was self-contradictory both with regard towhat Bragg had told him and with regard to his story thathe took the dull motor out of Hodge's pocket. All the otherevidence reveals that Hodge had already returned it toBoone when Meeks approached him. Meeks admitted thatthe other complaints he had about Hodge, which consistedof spending too much time in the men's room, working tooslowly, and failing to wear safety glasses, were not of such anature that he had even given Hodge a reprimand.Accordingly I find that the alleged reason for the dischargeof Hodge is completely pretextual. I have found above thatHodge was seriously engaged in organizing activities andthat he wore a union button on the job which must havecome to the attention of Meeks although he testified that hedid not recall seeing Hodge wear such a button. AdmittedlyRespondent is anxious to keep a union out of its plant.Respondent publishes a handbook which is requiredreading for all new employees. The handbook has a 1- 1/2page statement on labor unions which starts out in capitals"THIS IS A NON UNION COMPANY" and states "we... will use every means at our command to keep anotherunion out of our plant." Hodge's discharge took placeduring the height of the Unions' organizing campaigns. Inthe absence of a valid reason for the discharge I am forcedto infer that the real reason, the only reason that I can inferfrom the evidence, for Hodge's discharge is his unionactivity.Accordingly I find that Hodge was dischargedbecause of his activities on behalf of the Charging Partyand in order to discourage employees in the exercise of theirrights protected under the Act.Melvin PinckneyMelvin Pinckney had been a truckdnver before he wasemployed by Respondent and had been a member of alocalof the Teamsters Union in New Jersey. He wasemployed on October 13, 1969, as a truckdnver. His dutiesconsisted of intraplant movement of trailers from depart-ment to department. He worked under the supervision ofMalcolm Williams who apparently caused him to be hiredon the recommendation of Issac Goodman, another driverwho had been employed on the same task for the past 25years.For the first week of his employment Pinckney rode withGoodman to become familiar with the layout of the plant,how to find the trailers, and where to take them. The secondweek of his employment he worked as the sole driver on theevening shift from 4 p.m. until midnight daily. It does notappear that anything unusual took place. At the end of hissecond week of employment he was told to report thefollowingMonday morning at 7 a.m. to work on the dayshift.2Pinckney's instructions with regard to the movement oftrailers,where to find them, which trailers to move, andwhere to take them were given him by the watchman orgateman by a two-way radio. Any department head orsupervisor who wanted a truck removed or brought to hisdepartment would call the watchman who would apportionthe work among the three drivers at his disposal. During the4thweek of Pinckney's employment the radio becamedefective.3Also during the 4th week of his employment Pinckneyfound that a trailer that he had been instructed to move hada flat tire. He contacted Goodman who told him to movethe trailer out carefully so that he did not bump it againstan adjacent trailer and to take it to a certain place where the2 It appears that the four drivers were rotated on a monthly basis sothat one driver always worked on the evening shift while the other threeworked days3Pinckney did not so testify He testified that he was informed byWilliams that he wasnot to usethe radio and he was to drive back andforth to the watchman's shed to get his instructions, he did not, however,contradict the testimony of Williamsthat these instructions resulted from abreakdown of the radioequipment 270DECISIONSOF NATIONALLABOR RELATIONS BOARDflat tire would be repaired.Pinckney moved the trailer outand testified that he was careful that it did not bump intoan adjacent trailer.At a later time Goodman reported toWilliams that the adjacent trailer had been damaged andattributed the damage to Pinckney.Williams sought outPinckney and admonished him for damaging the trailer andadvised him that anytime in the future he damaged a trailerhe was immediately to inform Williams so that appropriaterepairs could be made.He also warned him to be carefulnot to damage trailers because repairing them wasexpensive.Pinckney denied having damaged the trailer butapparently Williams did not accept his denial.At the end of the 4th week of Pinckney's employment hisradio was still out of commission.He testified that he hadbeen seeking a trailer unsuccessfully and returned to thewatchman's shed to report to him that he could not find thetrailer he was supposed to move.He told the watchman thathe proposed to drive to the department to which he wassupposed to remove the trailer and explain to the supervisorthere why he had not,delivered the trailer.The watchmanapproved this action.As he left the watchman's shedPinckney saw anotherdriver.They bothstopped and aconversation ensued concerning the trailer which Pinckneywas accused of damaging.Theyalso talked about the otherdriver's automobile and problems he was having with it andthe fact that he was going to take it somewhere to havework done on it.According to Pinckney this conversationcould have taken no more than a few minutes.Williams testified that during the 3rd and 4th weeks ofPinckney'semploymentWilliams had been getting anincreasingly large number of complaints that Pinckney wasnot moving trailers fast enough and that he was havingtrouble finding them.On the morning of the last day ofPinckney's4th week Williams received such a complaintand sought out Pinckney.He called the watchman and wastold that Pinckney had been seen talking to another driveraround the corner from the watchman'sshed.Heproceeded there and watched Pinckney and the other drivertalk for a few minutes and then broke up the conversation,advising Pinckney that he had work to do and that thewatchman was waiting for his return.Williams testified thathe went back to his office and during the course of that daythought over the complaints he had been having aboutPinckney and determined that in view of the damage to thetrailer and the fact that Pinckney's work did not seem to beimproving he would dischargehim. Thishe did at 4 thatafternoon.Discussionand ConclusionGeneral Counsel contends that Pinckney was dischargedby Williams because of his union activities. It is clear thatafter the second week of his employment Pinckney wore aunion button at all times. He also testified that he engagedin other union activities, that he spent his lunch hourseating with various employees talking to them about theUnion, and that he aided the union organization in otherways.Williams admitted that the complaints that he gotabout Pinckney commenced at about the same time asPinckney's wearing of the union badge. He also admittedthat he himself had taken part in the antiunion campaignand had passed out handbills on a number of occasions. Hetestified that he had done everything in his power to defeatthe Union but denied that the Union had anything to dowith the discharge of Pinckney.I credit Williams' denial. The inference is clear from thetestimony of Pinckney that he was not a wholly satisfactoryemployee,although he testified that on numerous occasionshe had been complimented on his work. When asked tospecify the occasions he could think of only two. One was atthe end of the first week when Williams had asked him howhe was doing. He answered that he felt that he was learningthe job well and Williams answered that he hoped so. Thesecond occasion amounted to no more than a leadmansaying,more or less admiringly, to Pinckney that hecertainlymoved a certain trailer fast. James Cavanah, avice president and Williams' direct supervisor, testified thathe received a number of complaints that Pinckney was notmoving trailers rapidly enough. He testified that he took noaction as a result of this,leaving it to Williams and he didnot directWilliams to reprimand Pinckney in any way.Pinckney admitted in his testimony that he had trouble onoccasion finding the trailers and that he had been criticizedby Williams for spending too much time looking for them.Williams on this occasion advised him that if he could notfind the trailer promptly to let Williams know and Williamswould help him. With regard to the conversation thatculminated in Pinckney's discharge Pinckney testified thathe could not have taken more than a few minutes althoughhewas not watching his watch. However, from thetestimony he gave with regard to the content of theconversation, it appears quite likely that it took more than afew minutes.I am not convinced that the discharge of Pinckney was inany way related to his union adherence or activities.Pinckney's testimony, substantially corroborating that ofSupervisorWilliams, was that he had difficulty in findingand moving trailers promptly and when he was unable tofind a trailer had a tendency to spend more time than waswarranted looking for them rather than seeking assistancefrom his superior,Williams. It is not seriously contendedthat he was not responsible for the damage to the traileroccasioned by his moving an adjacent trailer with a flat tire.However, in my opinion this merely adds weight to theEmployer's rationale for the discharge, it obviously was notenough in itself to cause it. It does not appear from therecord that the attitude of Respondent toward itsemployees' nonworking activities during the working daywas particularly permissive although the Charging Partycontends to the contrary. Its contention is based upon thetestimony of Pinckney that he was told, while he was on thenight force, by a fellow employee that it was permissible forhim to sleep while on dutyas long ashe kept his radio on sothathe could be reached. Nor do I find any greatpersuasiveness in the fact recited by the Charging Party initsbrief that SupervisorWilliams could not state withcertaintyon cross-examination the number of trailermovements accomplished by Pinckney as compared withthe number of trailer movements accomplished by the othertwo day-force drivers during the same period of time.Williams testified that Pinckney was slow in this regard andthat he had the precise information in a book at the plantbut he can scarcely be charged with not having brought the GREAT DANETRAILERS,INC.271book to the hearing;nobody subpenaed it and it was notuntil his cross-examination that its existence came to light.Neither the General Counsel nor the Charging Partysuggested that he bring the book in or that any further stepsbe made to accomplish such a comparison.I found nothinginherently incredible in Williams'testimony that Pinckneywas not as fast as the other employees with whom theCharging Party would have us compare him. On the otherhand I would find it remarkable if he were as fast since bothof them had more practice in moving trailers thanPinckney,one of them,Goodman,having been engaged for25 years in this endeavor.While the case is not withoutsuspicion I cannot say that the evidence preponderates infavor of a finding that the discharge of Pinckney was in anyway engendered by his union activities.Accordingly I shallrecommend that the complaint be dismissed insofar as italleges that the discharge of Pinckney violated Section8(a)(3) and(1) of the Act.Daniel J.VangillerDaniel J.Vangiller had been employed by RespondentsinceAugust 1968. At the time of his discharge inNovember 1969 he was an A assemblyman working underthe supervision of O. F.Young and David English.On November 7 Vangiller asked permission of DavidEnglish to take off at 1:30 in the afternoon to go to anadoption agency with his wife with regard to the adoptionof a child.When permission was granted English toldVangiller,according to Vangiller's testimony, that he wouldhave to work the following Saturday.Vangiller came inSaturdaymorning and found only about seven menworking.He asked English why there were so fewemployees and English said that nobody had to work thatSaturday except those that wanted to, whereupon Vangillerasked permission to leave so that he could pay some billsand get other personal matters straightened out. Englishrefused to let him leave,stating in essence that he wasscheduled to work and was needed on thejob and requiredhim to stay.The following Monday Vangiller asked Englishand Young both if he could have the following Saturday offand they both said that they would make the necessaryarrangements and work something out. Vangiller remindedEnglish and Young that he wanted to be off the followingSaturday throughout the following week.On Friday hewent to Young and asked if it was still worked out so thathe could be off the following day and Young said that itwas not worked out and that he would have to work.Vangiller reminded Young that he and English had bothpromised him the day off to which Young answered that ifhe did not come in on Saturday he need not return otherthan to pick up his paycheck.An hour or two later Vangiller went back to Young andtold him that he was giving him a week's notice, that he wasquitting.Young's response was to wait while he talked toEnglish.He went into English's office,talked to him andcame back and told Vangiller that English required that hebe at work on the following day, Saturday.In the middle of the afternoon Vangiller apparentlychanged his mind,and told Young that he wanted towithdraw his notice.Young said he would have to talk toEnglish and English said he would have to talk to thepersonnel office but refused him percussion to go to thepersonnel office on company time.After 3:30 in theafternoon when he had finished his day'swork Vangillerwent to the personnel office where he spoke first to thereceptionist.He asked to see the personnel manager, shechecked with Thor Egede-Nissen,the personnel manager,returned to Vangiller and said that Egede-Nissen would seehim in a few minutes.He waited approximately an hourafter which he was escorted into the presence of Egede-Nissen.He told the personnel manager the problem both asto working the following day and withdrawing his notice toquit. Egede-Nissen told him to go ahead and work out hisnotice,quit,and then reapply for his job and stated,according to Vangiller,that if they were to accept hiswithdrawal the Umon might have a complaint if they camein. Egede-Nissen then asked Vangdler how he felt about theUnion.Vangiller said it did not matter either way with himbecause if he no longer had a job it could not help or hurthim. Egede-Nissen also stated that he understood Vangillerhad been participating in union activities,which Vangilleracknowledged to be the fact.Egede-Nissen told him thatafter he worked out his notice he should come back and seeEgede-Nissen's assistant, Price.Vangiller failed to work the following day,Saturday,returned Monday and worked through Thursday. Nothingwas said to him during the course of the week about hisfailure to work Saturday or about his notice other thanconversations with English and Young,who wanted toknow what he had learned in the personnel office. Thesetook place on Monday.The following Friday, which wouldhave been the day his notice expired,Vangiller came to thedepartment entering through a gate through which he wasnormally not permitted to enter.He spoke to several of themen he worked with and then went into the office toEnglish. English asked him how he got in and told him hewas not suppose to come through the service department.English instructed Young to go with Vangiller to get histools and check him out of the Company's employ. AsYoung took him to the toolroom to return the Company'stools,Young asked him whether he thought the Union wascoming in, to which Vangiller answered in the affirmative.Young responded that he did not think the Union wouldcome in and that they were going to do everything theycould to keep it out and he again asked Vangiller if he reallysupported the Union. Vangiller answered that he did, hesupported it on the inside and that when he went out hewould ride it to the end,one way or the other, whicheverway it went.The following Monday Vangiller returned to the plantand asked for Price. He was told that Price was not in andwould not be in that day.The next day Vangiller called thepersonnel office and asked if Price was in;he was andVangiller was told to come and see him.Vangiller went tothe personnel office and filled out an application which hehanded to the receptionist.She took the application toPrice's desk. Price sent her to get some records at which helooked, and then the receptionist came back and toldVangiller that Price said he could not help him due to hisrecord.Vangiller never spoke personally to Price. Vangillerhas made no further attempts to gain reemployment atRespondent's plant. 272DECISIONS OF NATIONALLABOR RELATIONS BOARDDavid English, the department head, testified that therule in his department was that overtime and especiallySaturday work is either mandatory or optional. Generallyspeaking the employees were notified at the end of the shifton Thursday whether it would be one or the other. In theevent that the situation changes so that it is not necessaryfor all the employees to work on a Saturday, those whohave signed up to work are permitted to work even if theyhave to be farmed out to another department, since theEmployer did schedule them to work. On the other hand,once a manhad volunteered to come into work theEmployer scheduled him to work and required his presencejust as though it were any other scheduled worktime.Accordingly, on the day in question, because Vangiller leftat noon onFriday, and Saturday work was made optionalthereafter,Vangiller remained scheduled to work onSaturday and Respondent scheduled work for him to do.Thus on Saturday when Vangiller came in, Saturday workwas not optional as to him but was mandatory. Englishdenied that he had any conversation during the followingweek with Vangiller with reference to Vangiller getting offon the following Saturday. According to his testimony, thenext event occurring in connection with Vangiller was ontheMonday preceding Vangiller's cessation of employ-ment,when English was told by Supervisor Young thatVangiller had given him notice that he was going to quit thefollowing Friday. He approached Vangiller later Mondaymorning and asked him if it was true that he had toldYoung that he was going to quit. Vangiller answered in theaffirmative whereupon English said "well, it is up to you"and broke off the discussion. English testified that Vangillernever spoke to him about withdrawing his notice ofresignationnor did he have any conversation with Vangilleron the following Friday when Vangiller came in to checkout. He testified that Vangiller was scheduled to work thatFridaymorning. English testified that when Vangillerserved noticethat he was going to quit the following Fridayhe immediately ordered another man who started thefollowing Monday after Vangiller had quit.Mrs.Simpson, the clerical employee in the personneloffice, testified that she had no recollection of Vangillerever coming into the personnel office to see Egede-Nissen.The only time she recalled Vangiller coming to thepersonnel office was to pick up a check. She testified withregard to the incident that she pulled Vangiller's oldpersonnel file and gave it to Mr. Price but recalled nothingelse happening. She did not explain why she pulled thepersonnel file and gave it to Mr. Price if Vangiller's errandconcerned picking up a check.PersonnelManager Egede-Nissen testified that he didnot recall ever talking to Vangiller in the office but statedthat he had two recollections in connection with Vangiller.One, at some time, Vangiller telephoned to see him aboutgetting his job back. Egede-Nissen told Vangiller to come inand see him at a specified time but does not recall himdoing so. The other was that one of the girls came into hisoffice and said Vangiller was waiting and he could not seehim. He has no other recollection of the occurrence. Egede-Nissen also testified that at the time of Vangiller'stermination he had an assistant, Everett Price, and hehimself was very busy. Accordingly employees seeking totalk to him would generally have been referred to Price.Everett Price was never called to the witness stand. Therecord reveals that he is now employed in Savannah inconnection with the police department. The record does notreveal whether the personnel folder for Vangiller containsan application filled out as he testified.O.F.Young, the intermediate supervisor betweenEnglish and Vangiller,testified that Vangiller informed himthe Monday before his termination that he was giving him aweek's notice. He asked Vangiller why and Vangiller saidhe was working too much overtime and he had to havesome time for personal business.That was all that was said.On Thursday Vangiller came to Young and asked if therewas any way he could withdraw his resignation. Young toldhim there was nothing he could do about it, that he wouldhave to go back to personnel but declined to let him go topersonnel until after the close of business.The followingday, Friday, Vangiller came in at 10 a.m. in street clothes tocheck out. While Young was checking him out, accordingto Young, a conversation was held during the course ofwhich Vangiller told Young that one of the reasons he wasquitting was because of the union election coming up. Hewanted to get out while he could because he had troublebefore while he was working at Great Dane when they hada strike but that he might come back later after the Unionwas "settled out."According to Young'srecollectionVangiller had had some trouble with employees when hecrossed a picket line in 1963 and got into a fight. Youngtestified that he was "sort of puzzled" that an employeewho was wearing a IAM union badge would quit before theelection because of his fear that the Union would come inbut he said nothing about it to Vangiller.Other than this comment from Vangiller, Young testifiedhe never had any conversation with Vangiller concerningthe Union and he specifically denied making the remarksattributed to him or questioning Vangiller.Both English and Young denied that they have firedemployees for failing to work overtime in the past or thatthey have reprimanded any employee in the recent past forfailure to work overtime.DiscussionIwas not satisfied with the testimony of AssistantSuperintendent English.Iam convinced that he testifiedwith less than candor in various respects. His denial that hewas aware that the Employer had a "no union policy" orwas antiunion is incredible in view of the fact that thiscompany policy is written up at length in the employeehandbook and the handbills distributed by supervision onbehalf of the Company clearly disclosed the Company'spolicy in this regard. English was identified not only byother employees but by Supervisor Tuten as one of thesupervisors who passed out the company handbills. It isclear and English admits that he knew exactly whichemployees among those who worked under him wore unionbuttons and which of them wore Teamsters buttons asopposed to IAM buttons.The Charging Party contends that in effect Vangiller wasdischarged by the action of the Employer in refusing topermit him to withdraw his resignation. He is alleged to GREAT DANE TRAILERS, INC.have been discharged by the General Counsel but there isno question that he in fact resigned. I do not credit thetestimony of either English or Young that there had beenno incident on the Saturdays preceding his resignation.Both English and Young admitted that the reason he gavefor resigning was that he needed time off to accomplishsome personalbusiness. This is consistent with Vangiller'stestimony that he had not been able to get time off on thepreceding Saturdays for this purpose and is inconsistentwith whatis at leastthe inference that must be drawn fromthe testimony of Young and English that if he had wantedto refrain from working on Saturday he would only havehad to say so. Egede-Nissen testified that when anemployee quits and attempts to come back to work he isnormally interviewed to determine why he had quit andthen the personnel manager confers with his ex-supervisorto determine whether he is to be rehired. However, Egede-Nissen distinguished between the situation where anemployee quit and where he walked off the job andRespondent contends that Vangiller falls into the lattercategory because he was to have worked on Friday and didnot do so. Vangiller was asked by the General Counsel whyhe did not work on the last Friday and he testified "I got tothinking, what's one more day, you don't have a job aftertoday no how, so what difference does that one day goingto make [sic]."The General Counsel offers no controversion of Egede-Nissen's testimony that Respondent made a distinctionwhich appears to me to be valid between a quit and anemployee who simply walks off thejob. It is equally valid inmy opinion to place Vangiller in the latter category in thelight of his testimony that he in fact had resigned effectiveat the close of business on Friday but failed to work the lastday as he admitted. Under these circumstances I cannotfind that Respondent's refusal to consider him thereafter onthe following Tuesday, when he made application to Pricefor employment, was violative of the Act in any regard.This leaves only the question whether Respondent's refusalto permit him to rescind his resignation amounted to adischarge. I believe the testimony of English and Egede-Nissen that upon being apprised of Vangiller's resignationEnglish promptly reported it to Egede-Nissen and asked fora replacement. It would appear to follow therefore that thematter had been taken out of English's hands and thatVangillerwould have to go to the personnel office torescind his resignation if possible. I credit Vangiller'stestimony, to the extent that he testified that he went toEgede-Nissen's office and asked to rescind his resignationand I credit his recollection that Egede-Nissen said that hewould not permit Vangiller to rescind his resignation butsuggested to him that he come back the following week andreapply because of the situation then extant between twounions competing for the vote of the employees.Ido not credit Vangiller's testimony with regard toadditional remarks he attributed to Egede-Nissen withregard to Vangiller's union activities. They do not followfrom the rest of the discussion in Egede-Nissen's office andIbelieve that it would be probable that Egede-Nissen,under the circumstances of the union campaign then going4Apparently it was only after Vangiller had terminated his employmentthat he espoused the cause of the Charging Party herein.273on and Respondent's avowed nonunion position, wouldhave been careful about questioning an employee such asVangiller, particularly one whose imminent departure fromRespondent's employ renders his answers somewhat lessvaluable than they would otherwise have been. I note thatEgede-Nissen did not specifically deny that there had beena conversation but testified that his recollection was veryhazy.However he did specifically deny discussing withVangiller his efforts on behalf of the Union. I credit hisdenial in that regard. I note that Vangiller's testimony wasat some points at variance with that contained in hisaffidavit given very shortly after his layoff. This does not inmy opinion enhance his credibility nor convince me that Ishould credit him in the face of what I deem to be thecredible denial of Egede-Nissen.The questionremainswhether the refusal by Egede-Nissen to consider a withdrawal of the resignation wasdiscriminatory. I believe that it was. Respondent offers noevidence on which I can find that it had an inviolable rule,or a rule at all, that a resignation could not be withdrawnbut had to be effectuated. The only evidence with regard tothat is that of Vangiller, which I have credited, that Egede-Nissen declined to permit it on the ground that one of theUnions might predicate objections on whatever action hetook.Since it is clear that Respondent was aware ofVangiller's adherence to the IAM 4 it would seem to followthatRespondent in effect was refusing to permit therecision of the resignation because of his union activities.Accordingly I infer and I find that the refusal violatedSection 8(a)(3) of the Act since it would not have takenplace but for the union activity in the plant and Vangiller'sactivities with regard thereto.Frank AllenFrank Allen was hired in January 1969 as a riveter indepartment 58 under the supervision of Acey Burnett andH. 0. Beasley. About 2 weeks later he was transferred toanother job sealing and undercoating trailers and a monthlater he was again promoted to A assembly, each of whichpromotions resulted in a pay raise.In September 1969 Allen became interested in theTeamsters organizing and joined the Union, commencedwearing a pin bearing the legend "Vote Union," and talkingto other employees in an effort to organize the plant duringhis lunch hours and breaks. The first day he wore hisbutton, he credibly testified, Supervisor Beasley came tohim and asked him where he got the pin and what it meant.He also asked whether Allen was aware that Great Danewas a nonunion plant. Beasley asked when they were goingto have an election and asked Allen if he thought it wasright to wear the pin in a nonunion plant. This took placeduring themorning.After lunch on the same daySupervisor Burnett sent Allen to the office to see Beasley.Beasley informed Allen that he was giving him a reprimandfor not sealing a trailer correctly.5 Allen testified that thetrailer that he was accused of sealing incorrectly was notresealed but went out to a customer. He also testified thatthere was no difference in the job he did sealing that trailer5Sealing a trailer consists of applying a plastic substance on theJointswhere the back and sides of the trailer meet to make it waterproof 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the job he had done on any other trailer during the 11months he had been employed.Allen testified that on the Tuesday before Thanksgivinghe was late to work because he had visited his wife in thehospital before coming in to the plant. The followingTuesday hewas againlate, thistime15 minutes. He wasagain sentto Beasley who told him he was going to give hima reprimand because he was late 3 days in 1 week. Allensigned the reprimand and Beasley put it in his desk drawerand said that if Allen was ever late again he would turn it in.The rule at Respondent's plant is that two reprimandswithin a period of 6 months warrant a dismissal. On themorning ofDecember 8 Allen was 5 minutes late to work.He had driven to South Carolina over the weekend and hiscar had broken down whereupon he took a bus to get towork and was late. He reported to Beasley who told himthat he would have to turn in the reprimand and gave himno opportunity to explain the reason for his tardiness.Allen testified that before he started wearing a union pinhe had been late on several occasions and had never beenreprimanded and that he knew of other employees whowere habitually late to work but had not receivedreprimands or been discharged. H. O. Beasley, the head ofthe department, testified that about half of the employees inhis department, numbering some 50 to 60, wore unionbuttons and he testified that he never spoke to anyemployee about the union buttons although a couple ofemployees may have mentioned them to him. He testifiedthat he was aware that Allen commenced wearing a buttonsometimein September and wore one frequently thereafter.Beasley testified that in October his attention was calledto two trailers that had been improperly sealed by Allen.The problem was brought to his attention by Burnett, thedirect supervisor, and by the inspector, Berry. He testifiedthat the job was deficient in that the sealer hung in "bigwads" under the top rail of the trailer. He called Allen intotheoffice and reprimanded him verbally and causedSupervisor Burnett to fill out a reprimand slip, which wasreceived in evidence. The slip was dated October 7, 1969,and was signed by Allen. It states "Not following instrution[sic] sealing a trailer wrong after being instruted [sic] of theproper way." Burnett and Berry both testified about theincident.All three of these witnesses testified that therewere two trailers improperly sealed by Allen and that one ofthem was resealed in the department while the other wasnot .6 Other than the fact that the testimony indicates thatthere were two trailers involved whereas Allen testified withregard to only one and his testimony is corroborated by thewarning slip, there is no real issue with regard to thisoccurrence other than whether reprimands were occasionedby Allen's union activity rather than by his poor work.Allen does not deny that the inspector refused to pass thetrailer after he had sealed it.All the witnesses agree that Allen commenced wearingthe union button in September. Allen testified that thereprimand was given him on the day he commencedwearing the union button, and also on that day he had aconversation with Beasley in which Beasley commented onhis wearing the button, asking what he thought it wouldgain him and if he thought it was proper to wear it at theplant because the Companywas nonunion.The record ofthe reprimand however places the date of the reprimandwell after the date on which Allen commenced wearing theunion button. The argumentthus losesa great deal of itsforce that the reprimand was given by Beasley because ofAllen's union adherence. The Charging Party argues thatthe imposition of this reprimand should be found to be anunfair labor practice because of the known antiunion biasof the Employer and the timing of the incident.But thetiming of the incident does not appear to be related toanything. I do not find that the imposition of the firstreprimand was violative of the Act. There is no questionthat at the time the reprimand was given half of theemployees in the department were wearing union buttonsand there is nothing in this record from which I candetermine that Allen was any more or less involved in theUnion's campaign than the remainder of the button-wearing employees.Beasley testified that Allen had a poor attendance recordand that on November 25 when he (Allen) showed up latefor the thirdtime in a weekhe filled out a reprimand formand told Allen that he would put it in his desk drawer ratherthan turn it in. He warned Allen that if he did not cure hispropensity for tardiness and absenteeism that he wouldturn in the reprimand. This would automaticallyresult inAllen's discharge since it appears to be an inviolable rule ofthe Company that two reprimands within a 6-month periodresult in the termination of the reprimanded employee.Nevertheless, thereafter Allen failed to show up for work onMonday, December 8, and the next morning camein late.It is customary at Respondent's plant for employees whocome in late to be given their timecard by the watchmen totake to the supervisor. The supervisor then approves thetimecard and has an opportunity to admonish theemployee. When Allen took his timecard to Beasley, on themorning of the 9th, Beasley reminded him that he had beenwarned on November 25 that if he were late again thereprimand would be turned in and advised Allen that hewas terminated. Allen left the plant promptly.Allen's testimony was quite different. He testified that themorning of December 8 he came in5 minuteslate becausehis car broke down and he had to catch a bus to go to work.Asked when his car broke down, he answered:That was the weekend. I went home to South Carolina,my car breaks down on me and I leave it. I came back toSavannahMonday morning and I caught the bus towork and I got there about 5 minutes after 8.In support of Beasley's testimony Respondent produced itsattendance record for Frank Allen which, according to thetestimony ofMiss Simpson, the personnel clerk, wasimproperly marked by a temporary employee who wasworking in the office the month of December. Theattendance record has a legend showing the symbols to beused for various markings. They are as follows:A: Excused AbsencesI:Unexcused AbsenceL: LayoffT: Tardy6 Berry testified that the other trailer was taken to the paint department,which is out of his jurisdiction, where it was resealed. GREAT DANE TRAILERS, INC.275S: SickleaveV: VacationMiss Simpson testified that she did not use this markingcode but used another one which was in general use byRespondent. The code she used as she explained was S forsick,U for unexcused, T for tardy, V for vacation, E forexcused. The card which is in evidence contains for the year1969, 22 "T's", nine "U's", four "E's" and for August 22,the number 4, for October 5, the number 2. These latterfigures are not explained anywhere on the record. ForDecember 8 there isan A and thereisno markingwhatsoever for December 9. Mrs.Simpson testified that shediscovered during the investigation of this matter by theGeneral Counsel that the card had been improperlymarked. She took it up with Mr. Egede-Nissen whoconsulted with counsel and determined that the card shouldnot be corrected. The latter is further complicated by twoadditional factors. According to the legend on the card, theletterA means excused whereas the testimony indicatesthat December 8 was unexcused.The other complicatingfactor is to be found in the testimony of Egede-Nissen whostated that temporary help was used only in the months ofMay and June, not in December. A final complication withregard to the attendance record is to be found in the factthat both Simpson and Egede-Nissen testified that ondiscovering the improperly marked card they checked backto the original records and found that the absence wasunexcused.The most I can find with regard to the attendance recordis that it does not serve to corroborate .the testimony ofeither Beasley or Allen. I cannot rely on the explanation ofSimpson that the card was erroneously marked by atemporary employee in view of the testimony of Egede-Nissen that there were no temporary employees employedat that time.If her testimony is unreliable in that regard, Iam not inclinedto rely on her further testimony that asearch of the "original" record revealed that there was anunexcused absence onthat day;Respondent made noattempts to produce the original record which Simpsontestifiedwas still in existenceand which might havecorroborated her testimony in this regard. The result is thatas between Allen's testimony and Beasley's testimony, theonly corroboration I have is that of Burnett. The ChargingParty contends that I should discredit Beasley, particularlybecause he testified on direct examination that he did notpass out literature for the "go team" whereas the testimonyof Supervisor Tuten revealed that Beasley passed outhandbills prepared by the Employer. The Charging Partyhowever is mistaken in this regard because the"go team," itis clear on the record, consisted of a group of employeesorganized to combat the Teamsters organization. Thehandbills passed out by the "go team" were distinct fromthe handbills prepared by the Respondent and passed outby its supervisors. Accordingly, a denial by Beasley that hepassed out "go team"handbills cannot be read to be adenial by Beasley that he passed out handbills for theEmployer and it appears from his testimony that he wasmaking that distinction.Ido not find it necessary to determine the issue ofwhether Allen was absent on the 8th and tardy on the 9th.He testified that he was tardy on the 8th and admittedly hehad been warned on the 25th of November that if he weretardy again the reprimand would be filed and he would beterminated. Further I cannot find that the giving of thisreprimand for tardiness was occasioned by his unionactivities.Again as I pointed out above, he was only one ofhalf of the employees in his section who wore a union badgeand there is nothing to distinguish him from the rest as faras his union advocacy is concerned. Further it wouldappear that there was ample justification for the reprimandon November 25 and Beasley appears to have been leaningover backward in giving Allen one more chance beforesending the reprimand in. Unquestionably, Allen's record,particularlywith regard to tardiness, was very bad.Whether it was the worst in the department, as Beasley andBurnett testified, is not corroborated but I would hesitate tofind that the second reprimand was not occasioned by histardiness in the face of his poor attendance record.While the issue is not without doubt, I am not convincedthat the General Counsel has presented a preponderance ofthe evidence sufficient to find the discharge of Allen to beviolative under the terms of the Act. Accordingly, I shallrecommend that the complaint be dismissed with regard tothis discharge.Herman LeachmanHerman Leachman went to work for Respondent in thepaint shop cleaning sides of trailers on August 5, 1969. Hehad previously been employed in 1965 before he went intothe service. His immediate supervisor was Bernard Tellerand his department head was C. V. Tuten. Leachmanworked on the evening shift from 4 to 12:30. On December17, 1969, as the employees entered the plant, a distributionof handbills was made either by the "go team" (discussedabove) or the Employer in the form of a Christmas list ofthings that the Employer had done for the employeeswithout benefit of union organization. One of the items onthe Christmas list was some statement relative to overtimebeing optional with the employees and not compulsory. Atabout 10:30 in the evening Leachman addressed himself toTeller and asked him if a man didn't want to work overtimeif he'd be fired. Teller answered he would not. At about thattime Teller had announced that the shift would work twohours overtime that night. Shortly before 12:30, the normalquitting time, according to Leachman's testimony, he againaddressed himself to Teller asking which clock he wouldpunch out if he got off earlier than the rest of the crew.Teller asked where he was going. Leachman answered thathe had no transportation home and it was raining at thetime; if he couldn't get a ride home he'd have to walk.Teller answered that if he took off he would give him areprimand and Leachman answered that in that case hewould have to accept it because he had no other way home,to which Teller answered, "no that's okay, go ahead, I'lltake it up with Charlie (Tuten) in the morning." The nextday when Leachman arrived his card had been pulled. Hewent to Tuten's office, which was the normal course whenan employee's card is not in the rack, and Tuten dischargedhim for walking off the job.Teller's story is somewhat different. He stated thatseveral times during the night after he had informed themen that they would be working overtime, Leachman 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled out asking if he didn't work overtime he would befired. Teller's response was that he had the overtime postedon the board and gave the employees enough notice thatthey would be working overtime. Apparently, according tohis testimony he never did say that Leachman would orwould not be fired if he walked off the job. Immediatelybefore 12:30, Leachman came to Teller and asked him whatclock to punch. Teller answered that if he was leaving hewas walking off the job; that the employees were scheduledto work until 2:30. Leachman left, and as he was leavingTeller told him that they, apparently referring to Depart-ment Head Tuten, would make a decision with regard tohim the next day. He testified that he said nothing aboutgiving him a reprimand and he denied that Leachman madeany mention of having to get a ride or having a rideproblem. The only remark he made was that he worked 8hours and did not have to work overtime. Teller testifiedthat he had never personally discharged an employee orrecommended discharge for failure to work scheduledovertime, nor did he know of any employee discharged byanyone for failure to work scheduled overtime. Thetestimony of both Leachman and Teller agrees with thetestimony of various other witnesses that another employee,Williams,7 who asked Teller at 12:30 to get off because hedidn't have a ride, was given permission to get off and infact left at 12:30 and was not reprimanded or discharged.Teller testified that he normally gave employees permissionto leave early if they had any good reason. In fact, hetestified that he let Leachman off not long before thisoccurrence when he wanted to take off early to see his wifein the hospital.CharlesV.Tuten testified that on the morning ofDecember 18 when he came into the office he found amemorandum from Teller about the occurrence. He calledfor Leachman's records from the personnel department.In checking Leachman's personnel records he found thathe had terminated Leachman for having left the job earlyon a previous employment and accordingly he had noalternative but to go ahead and let him go again. Hetestified that only he terminates employees in his depart-ment and he even requires that reprimands be evaluated byhimself before they are issued.The record left by Teller to Tuten is in evidence. Inpertinent part it states:Charley Leachman went home at 12:30 after I told himat 10 o'clock we were working over. He said he workedhis 8 hours and didn't want to work any overtime, Italked to Pete and Pete said to let him know he isleaving on his own that we would see about ittomorrow. As you know Leachman is leaving us the lastweek of this month.DiscussionRespondent contends that the discharge was consummat-ed solely because Leachman walked off the job without thepermission of his supervisor and that the supervisor wouldhave given him permission if Leachman had given him asthe reason for getting off early that he needed a ride home.Thus the sole factual issue is whether, in the conversationbetween Leachman and Teller, Leachman said why hewanted to go home. The General Counsel produced anumber of corroborating witnesses and testified that theyhad gotten permission to leave and had failed to workovertime on various occasions without being discharged orotherwise reprimanded. One testified that he had receivedseveral reprimands for failing to work overtime. The onlyorganizing activity engaged in by Leachman, other thanwearing two union buttons, appears to have been that hehandbilled at the plant on four or five occasions prior to hisdischarge.There is no evidence that there was anycommunication between Teller and Tuten other than thememorandum quoted above. It was Tuten that determinedwhat, if any, disciplinary act should be taken. Thisdetermination, he credibly testified, he based in part on thefact that he had in the past terminated Leachman forwalking off the job and felt that the instant situation raiseda disciplinary problem that could be met only with adischarge. There is no indication in Teller's memorandumthat Leachman gave any reason for wanting to be off earlyother than he did not want to work overtime. This wouldseem to be consistent with the reaction that Leachmanobviously had to the handbill he had received the sameevening stating that overtime was not compulsory. I find itdifficult to believe that in an informal memorandum of thisnature Teller would have given less than the full facts to hisdepartment head, Tuten. I note also that all of theemployees called by the General Counsel in support ofLeachman's story, Tommy Chester, Melvin Washington,Jr.,Nathaniel Jones, Dyrel Thomas, and Thomas Bentley,were members of the Union's organizing committee. Theonly employee called by the General Counsel on this issuewho was not a member of the Union's organizingcommittee was Ronnie Butler and his testimony was asfollows: "All I know is that it was that night he (Leachman)couldn't work over for some reason and he didn't and thenext day all I know he was fired or discharged." Thus theonly employee and indeed the only witness to the incidentwho appears to be disinterested is Butler and he fails tocorroborate Leachman except to the extent that he testifiedthatWilliams had taken off without working the overtimeand had not been discharged and that he himself onanother occasion under another supervisor had beenpermitted to leave early because he needed a ride. I am notconvinced that Leachman told Teller the reason he wantedto go home, I believe rather that he acted in reliance on thestatementsmade in the handbill that overtime was notcompulsory. It is clear that Teller refused to give himpermission to leave and told him in effect that he would beconsidered to have walked off the job if he left. All theevidence, both with regard to Leachman and with regard toother employees, reveals that walking off the job is acardinal sin at Respondent's plant.Here under thecircumstances that the records disclosed that he had walkedoff the job the last time he had been employed and hadbeen terminated for that reason plus the fact that Tellertold Tuten that he was leaving the Respondent's employwithin 2 weeks convinces me that Tuten discharged7Williams was also a union adherent, and a member of the unionorganizing committee. GREAT DANE TRAILERS, INC.Leachman for walking off the job rather than because of hisunion activities. Accordingly I shall recommend that thecomplaint be dismissed insofar as it alleges discriminationin the discharge of Herman Leachman.The Independent 8(a)(1) AllegationsThe General Counsel alleged that Respondent violated8(a)(1)by interrogating employees on five separateoccasionsconcerningtheir union membership and activi-ties,by action of Bernard Teller threatening employees withdischarge if they supported the Union and by the action ofDepartment Head Tuten threatening employees with lossof insurance and hospitalization benefits if the Union weresuccessful.Firstwith regard to the interrogation alleged, the firstincident alleged by the General Counsel is to be found inthe testimony of employee Frank Allen who testified thatwhen he first wore his button Department Manager Beasleycame to him and asked him where he got the button, he toldhim he got it from a friend and Beasley asked him if he didnot know that the Company was nonunion and did he thinkitwasright to wear a union button in a nonunion plant.Beasley denied any conversation with any employee at anytime in which he said anything about the union button.Beasley also denied that he knew that the Company had anonunionpolicy. I credit neither denial and I find that thequestions asked by Beasley of Allen concerning his unionbutton went beyond a mere desultory inquiry, such aswould be protected under 8(c), but had as their object atleasta reminder to Allen that management considered thewearing of union buttons improper in view of Respondent'sstatus asa nonunion company. I find that the questionsconstitute interference, restraint, and coercion of employ-ees withinthe meaningof Section 8(a)(1) of the Act.The second alleged incident of interrogation concernsDepartment Head Tuten. Tuten testified that he observedunion buttons being worn by employees in his departmentand decided that this was an indication of unrest in hisdepartment. He "made a personal evaluation trying to findoutwhereby he (I) might be slipping in his (my)supervision." In making this evaluation he talked to severalemployeesaskingthem "where am I slipping if there is aneedof trying to seek a union in the plant." He deniedsaying anything about theinsuranceprogram or tellinganyone to take off the union buttons or asking what theUnion meant or represented. Tuten also testified that heasked only a few of his employees his questions and thatthis included some nonunion employees. General Counselproduced evidence of several employees, all members of theUnion's organizing committee, concerning interrogationsby Tuten. TOMMY LEE CHESTER testified that he wascalled into Tuten's office where he was alone with Tutenand Tuten asked what he had done and if it was on hisaccount that the employees were wearing union buttons; hewanted to know if they were protesting something.NATHANIEL JONES testified that one day Tuten calledJonesintohis office and asked him why he was wearing abutton. Jones answered because he wanted to wear it.277Tuten said he hoped Jones knew what he was doing andsuggestedthat he pull it off, Jones told him he knew whathe was doing and refused to take the button off. DYRELTHOMAS testified that Tuten called him into the officeand asked why he was wearing a button and what itrepresented. He answered that the guys in the departmentfelt that they needed a union whereupon Tuten told himthat with all the opportunities the employees had they didnot needa unionand it was foolish for them to even thinkof it. Tuten then mentioned the fact that a union had beenin the plant before and caused trouble and predicted that assoon as it got in there would be a strike. MELVINWASHINGTON, JR., testified that he had talked withTuten a number of times about the Union, what the Unioncould do and could not do, and on one particular day Tutensaid that if the Union came in it could not promise what itsays it could promise and specifically that it could notpromise and deliver paidinsuranceand other benefitswhich the employees were not then getting.8 I believe and Ifind that Tuten interrogated a number of employees as totheir reasons for wearing union buttons. There is noevidence that any of the safeguards enumerated inStruksnes Construction Co.,165 NLRB 1062, were present .9Accordingly I find that the interrogations constitutedviolations of Section 8(a)(1) of the Act. I do not find thatthe conversation with Washington, which obviously waspart of a "bullsession" in which a number of employeeswere participating, and which contained no threats butmerely arguments of Respondent that the Union in the pastcaused a strike and violence and loss of jobs and that aunionper sedid not give the employees anything, wascoercive.The statements attributed to Tuten were littlemore than statements of Respondent's position protectedunder the Act. To the extent that they are alleged asviolations of Section8(a)(1) asthreats,I shall recommendthe allegations be dismissed.NATHANIEL JONES testified that a week or two afterhis conversation with Tuten, Supervisor Teller saw himwith a button and asked him why he was wearing thebutton.He answered that he was wearing it because hewanted to. Teller then said that the Teamsters had tried toget in there before and failed and said that he hoped Jonesknew what he was doing and warned Jones not to let thebutton cause him to lose his job. Asked whether Teller hadexplained what he meant by the last statement Jonesanswered "he said the Teamsters had tried to get in therebefore and they lost and it costsomeother fellows theirjob." Teller testified that he never discussed the Union withany employee and no employee ever tried to discuss theUnion with him.Icredit Jones' testimony. I find that like the interroga-tions conducted by Jones' superior, Tuten, questioning theemployee as to his reasons for wearing a button, violatesSection 8(a)(1) of the Act. With regard to the alleged threat,while it might well be that what Tellermeant wasthat Jonescould lose his job as aresultof the Union taking strikeaction if it got in and Jones being replaced, this is not whathe said. He merely indicated that union adherence could8At that time there was a hospitalization insurance plan for employeesweek for the insurance programfor which the employees paid, Washington testified that he paid $3 14 a9Tradmobde Division, Pullman Inc,168 NLRB No 31 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDcost Jones his job. This I find violative of Section 8(a)(1) ofthe Act; it is as direct a threat as there could be.The next alleged interrogation is to be found in thetestimony of Vangiller who alleged that he was interrogatedby Director of Industrial Relations Egede-Nissen onNovember 14. I have previously found that Egede-Nissendid not make the statement attributed to him, accordingly Ishall recommend that this allegation be dismissed.Finally it is alleged that Supervisor Young interrogatedemployee Vangiller as he checked him out after hisdischarge.Young asked whether Vangiller thought theUnion was coming in and indicated his opinion that he didnot think the Union would. Young stated "we are going todo everything we can to keep it out" and asked Vangiller ifhe really felt that way. I find that the statements were made.Although Young denied them, I was not impressed with hiscredibility on the witness stand. However I do not find thestatementsviolative under the circumstances herein, I donot think the statements were designed to get informationconcerning Vangiller's attitude toward the Union and theywere certainly not designed to interfere with the rights ofany employee, inasmuch as they were made at the time ofVangiller's discharge as he was literally on his way out. Irecommend that the complaint be dismissed with regard tothis allegation.1° I have already discussed the alleged threatby Teller and found it violative of the Act. Finally GeneralCounsel contends that Tuten by his conversation concern-ing loss of insurancebenefits threatened employees; thisconversation is set forth above. I do not find that violativeas I statedin the discussion therein and I recommend thatthe complaint be dismissed insofar as that issue is alleged.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. It was foundthatRespondent discharged EsterHodge and DanVangiller in violation of Section 8(a)(3) and (1) of the Act.Accordingly it is recommended that Respondent offer tothose employees immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions without prejudice to seniority or otherrights and privileges and that they be made whole for anyresultingloss of pay from the date of their discharge to thedate on which they are offered reinstatement plus their netearnings during that period. Backpay shall be computed ona quarterly basis in the manner prescribed by the Board inF.W.Woolworth Company,90 NLRB 289, with interest at 6percent per annum as provided inIsis Plumbing & HeatingCo., 138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Charging Party is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating and threatening employees with lossof their employment, Respondent has interfered with,restrained and coerced employees in the exercise of theirrights guaranteed in Section 7 of the Act in violation ofSection 8(a)(1) of the Act.4.By discharging Ester Hodge and Dan Vangiller,Respondent has discriminated in regard to hire or tenure ofemployees for the purpose of encouraging or discouragingmembership in the Union in violation of Section 8(a)(3) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDER"Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case, itisrecommended that Respondent Great Dane Trailers,Inc., its officers, agents, successors and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, support of, or activitieson behalf of Truck Drivers and Helpers Local Union No.728,United Brotherhood of Chauffeurs, Warehousemenand Helpers of America, or any other labor organization,by discharging employees or otherwise discriminatingagainst them in regard to their tenure, terms or conditionsof employment because of their union or other protectedconcerted activity.(b)Interrogatingemployees in a coercive mannerconcerning their union activities or sympathies or threaten-ing them with loss of employment if they continue toengage in such protected activities.(c)In any like or related manner interfering with,restraining or coercing its employees in the exercise of theirrights protected by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Offer to Ester F. Hodge and Dan J. Vangillerimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions without prejudice to their seniority or other rightsand privileges and make them whole in the manner set forth10Rogers Bros.Co.,169 NLRB No. 124.shall,as provided in Section 102.48 of the Rules and Regulations, be11 In the event no exceptionsare filed as provided by Section 102.46 ofadopted by theBoard and become its findings,conclusions,and order, andtheRules and Regulationsof the National LaborRelations Board,theall objectionsthereto shall be deemed waived for all purposes.findings,conclusions, recommendations,and RecommendedOrder herein GREAT DANE TRAILERS, INC.279in the sectionof this Decision entitled "The Remedy" forthe discrimination against them.(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Decision.(c)Notify the above-named persons if presently servingin the Armed Forces of the United States of their right tofull reinstatementupon application in accordance with theSelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d) Post at its plant in Savannah, Georgia, copies of theattached noticemarked "Appendix." 12 Copies of saidnotice,on forms provided by the Regional Director forRegion 10,afterbeing duly signed by an authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure thatsaid noticesare not altered, defaced, or coveredby any othermaterial.(e)Notify saidRegionalDirector, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.13I FURTHER RECOMMENDthat the complaint be dismissedinsofar as it alleges violationsnot found above to have beencommitted.12In the event that the Board'sOrderis enforcedby a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."13 In the event that the Recommended Order is adoptedby the Board,this provision shall be modified to read:"Notifythe RegionalDirector forRegion 10,in writing,within 10 days from the date of thisOrder, whatsteps the Respondent has takento complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice. The Act gives all employeesthese rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through representativesof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these thingsWE WILL NOT do anything that restrains or coercesemployees with respect to these rights.WE WILL NOT interrogate employees coercively withregard to their union activities nor threaten them withloss of their jobs if the Union gets into the plant.WE WILL NOT discourage membership in TruckDrivers and Helpers Local 728, IBTCWHA, or anyother labor organization by discharging employeesbecause of their union activities.WE WILL offer Ester Hodge and Dan Vangillerimmediate and full reinstatement to their former jobs orif these jobs no longer exist to substantially equivalentjobs and we will make them whole for any pay they lostas a result of our discrimination against them.WE WILL notify the above named persons if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.GREAT DANE TRAILERS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Bldg., Room 701, 730 Peachtree Street, N.E.,Atlanta, Georgia 30308, Telephone (404) 526-5760.